Exhibit 10.1

SUPPORT AGREEMENT

This Support Agreement, dated January 18, 2016 (this “Agreement”), is by and
between Glenview Capital Management, LLC and the entities listed on Schedule A
hereto (collectively, “Glenview”) and Tenet Healthcare Corporation (the
“Company”).

RECITALS

WHEREAS, the Company and Glenview have engaged in various discussions and
communications concerning the Company’s business, financial performance and
other matters;

WHEREAS, Glenview is deemed to beneficially own shares of common stock of the
Company, par value $0.05 (the “Common Stock”), totaling, in the aggregate,
17,890,230 shares of the Common Stock issued and outstanding on the date hereof;
and

WHEREAS, the Company has determined that it is in the best interests of the
Company and its shareholders and Glenview has determined that it is in its best
interests to come to an agreement with respect to certain matters in respect of
the Board of Directors of the Company (the “Board”) and certain other matters,
as provided in this Agreement.

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

1. Board Representation and Board Matters.

 

  (a) Concurrently with the execution of this Agreement, the Company has
(i) increased the size of the Board by two (2) directors to twelve
(12) directors such that there would be two (2) vacancies on the Board and
(ii) appointed Matthew Ripperger (“Mr. Ripperger”) and Randy Simpson (“Mr.
Simpson”, each of Mr. Ripperger and Mr. Simpson a “Glenview Designee” and
together the “Glenview Designees”) to fill the newly created vacancies. Each of
the Glenview Designees has previously executed and delivered to the Company
(x) a completed director and officer questionnaire (the “D&O Questionnaire”), in
the form provided to Glenview, (y) an executed letter in the form attached
hereto as Exhibit A (the “Nominee Letter”) and (z) an executed irrevocable
resignation in the form attached hereto as Exhibit B-1 (in the case of
Mr. Ripperger) and Exhibit B-2 (in the case of Mr. Simpson) (the “Resignation
Letters” and together with the D&O Questionnaire and the Nominee Letter, the
“Nomination Documents”). The Company agrees that the size of the Board shall not
increase to be larger than fourteen (14) directors through the date of the
Company’s 2017 annual meeting of shareholders (the “2017 Annual Meeting”), after
which, during the Standstill Period, the size of the Board shall not exceed
twelve (12) directors.

 

  (b) Subject to Glenview’s compliance with Section 2, the Company will include
the Glenview Designees in its slate of nominees for election as directors of the
Company at the Company’s 2016 annual meeting of shareholders (the “2016 Annual
Meeting”) and, if the Glenview Designees agree to serve, at the 2017 Annual
Meeting.



--------------------------------------------------------------------------------

  (c) Subject to Glenview’s compliance with Section 2, the Company will use
reasonable best efforts to cause the election of the Glenview Designees to the
Board at the 2016 Annual Meeting, and, if the Glenview Designees agree to serve,
at the 2017 Annual Meeting (including recommending that the Company’s
shareholders vote in favor of the election of the Glenview Designees (along with
all of the Company’s nominees) and otherwise supporting the Glenview Designees
for election in a manner no less rigorous and favorable than the manner in which
the Company supports its other nominees in the aggregate).

 

  (d) For so long as the Glenview Designees serve on the Board, but subject to
compliance with New York Stock Exchange listing requirements regarding
independence of directors and committee members including applicable enhanced
requirements with respect to certain committees, including the Human Resources
(Compensation) Committee, Mr. Ripperger shall be appointed to the Human
Resources (Compensation) Committee of the Board and the Health IT Committee of
the Board and Mr. Simpson shall be appointed to the Nominating and Corporate
Governance Committee of the Board and the Quality, Compliance & Ethics Committee
of the Board.

 

  (e) At all times while serving as a member of the Board, the Glenview
Designees shall (i) comply with all policies, procedures, processes, codes,
rules, standards and guidelines applicable to Board members, including the
Company’s Standards of Conduct, securities trading policies, anti-hedging
policies, Regulation FD-related policies, director confidentiality policies and
corporate governance guidelines, and preserve the confidentiality of Company
business and information, including discussions or matters considered in
meetings of the Board or Board committees and (ii) be provided the same access
to information of the Company as that provided to other independent directors of
the Company in their capacity as a member of the Board (all subject to Section 4
of this Agreement).

 

  (f) Should a Glenview Designee or an Independent Nominee (as defined in
Section 1(j)) be rendered unable to serve on the Board at any time (other than
as a result of not being nominated by the Company for an annual meeting
subsequent to the 2017 Annual Meeting), the Company shall, at the request of
Glenview, add as a member of the Board a replacement that is approved by the
Board and by Glenview (a “Replacement”); provided, that in the case of the
Glenview Designees, such Replacement shall be a member of Glenview with similar
skills and responsibilities as the Glenview Designee. In addition, any such
Replacement who becomes a Board member in replacement of a Glenview Designee
shall be deemed to be a Glenview Designee for all purposes under this Agreement,
and all Replacements (including a Replacement of an Independent Nominee) prior
to his or her appointment to the Board, shall be required to provide to the
Company equivalent Nomination Documents and meet with representatives of the
Nominating and Corporate Governance Committee of the Board in accordance with
the practices of the Board and the Nominating and Corporate Governance
Committee.

 

2



--------------------------------------------------------------------------------

  (g) If at any time after the date hereof, Glenview, together with all
controlled Affiliates of the members of Glenview (such controlled Affiliates,
collectively and individually, the “Glenview Affiliates”), ceases collectively
to Beneficially Own, an aggregate Net Long Position of at least (x) 10% of the
outstanding Common Stock as of such date, the Resignation Letter previously
provided by Mr. Ripperger in the form of Exhibit B-1 shall become effective,
and/or (y) 5% of the outstanding Common Stock as of such date, the Resignation
Letters previously provided by both Mr. Ripperger and Mr. Simpson in the form of
Exhibit B-1 and Exhibit B-2 shall become effective. Glenview shall keep the
Company regularly apprised of the Net Long Position of Glenview and the Glenview
Affiliates to the extent that Glenview is no longer subject to Section 16 of the
Exchange Act and such position differs from the ownership positions publicly
reported on Glenview’s Schedule 13D and amendments thereto.

 

  (h) If at any time after the date hereof Glenview or any of the Glenview
Affiliates breaches in any material respect any of the terms of this Agreement
and (i) if such breach is curable, fails to cure such breach within ten business
days following the receipt of written notice thereof from the Company specifying
such breach or (ii) if such breach is not curable, immediately upon the receipt
of written notice thereof from the Company specifying such breach, the
Resignation Letters previously provided by the Glenview Designees shall become
effective, and the Company shall have no further obligations under this
Section 1.

 

  (i) Upon the execution of this Agreement, Glenview irrevocably agrees not to
(i) nominate any person for election at the 2016 Annual Meeting or the 2017
Annual Meeting, (ii) submit any proposal for consideration at, or bring any
other business before, the 2016 Annual Meeting or the 2017 Annual Meeting,
directly or indirectly, or (iii) initiate, encourage or participate in any
“withhold” or similar campaign with respect to the 2016 Annual Meeting or the
2017 Annual Meeting, directly or indirectly, and shall not permit any of its
Affiliates to do any of the items in this Section 1(i). During the Standstill
Period (as defined in Section 2(a)), Glenview shall not and shall not permit any
of its Affiliates to publicly or privately encourage or support any other
stockholder or third party to take any of the actions described in this
Section 1(i).

 

  (j)

Between December 15, 2016 and January 31, 2017 Glenview may propose two
individuals for nomination to the Board, who have the relevant business
experience to be a director of the Company and are independent of both Glenview
(i.e., are not a current or former employee or Affiliate of Glenview or any of
its Affiliates and are not full time managers or employees of any other hedge
fund) and the Company (for purposes of NYSE listed company governance rules)
(the “Independent Nominees”). The appointment of the Independent Nominees to the
Board shall be subject to the Board’s exercise of its fiduciary duties and
satisfactory completion of its customary due diligence process (including its
review of a questionnaire for director nominees, a background check and
interviews) and the Nominating and Corporate Governance Committee of the Board
fulfilling its responsibilities to review candidates for the Board and make
recommendations to the Board regarding

 

3



--------------------------------------------------------------------------------

  the qualifications of candidates for the Board. Unless the Board finds that
one or both of the Independent Nominees are not reasonably acceptable to the
Board, acting in good faith and the Company provides Glenview in writing the
reasons for such determination of unacceptability by the Board (an
“Unacceptability Notice”), then the Board shall promptly thereafter appoint the
Independent Nominees to the Board, such appointments to be effective January 31,
2017 (or a date promptly thereafter in the event the Board and/or the Nominating
and Corporate Governance Committee have not completed their respective reviews
described herein). If the Company sends Glenview an Unacceptability Notice for
one or both of the Independent Nominees, then Glenview may propose another
individual or other individuals, as applicable, as the Independent Nominee or
Nominees and any such Independent Nominee will be subject to the same process.
Subject to the last sentence of Section 1(a), the appointments of the
Independent Nominees shall not increase the size of the Board to be larger than
fourteen (14) directors (it being agreed and understood that such appointments
shall, when necessary to comply with such limitation on the size of the Board,
occur concurrently with the resignation of an existing member of the Board
(other than the Glenview Designees)).

 

  (k) Subject to Glenview’s compliance with Section 2, the Company will
(i) include the Independent Nominees in its slate of nominees for election as
directors of the Company at the 2017 Annual Meeting and (ii) use reasonable best
efforts to cause the election of the Independent Nominees to the Board at the
2017 Annual Meeting (including recommending that the Company’s shareholders vote
in favor of the election of the Independent Nominees (along with all the
Company’s nominees) and otherwise supporting the Independent Nominees for
election in a manner no less rigorous and favorable than the manner in which the
Company supports its other nominees in the aggregate).

 

2. Standstill and Voting Obligations.

 

  (a) Glenview agrees that, from the date of this Agreement until the earlier of
(1) the date that is ten business days following written notice from Glenview to
the Company of a material breach by the Company of this Agreement if the Company
has not cured such breach by the tenth business day following such notice and
(2) the later of (x) the completion of the 2017 Annual Meeting (including any
postponements, adjournments and continuations thereof, but not later than
May 31, 2017) and (y) 15 days after the date that both of the Glenview Designees
(including any Replacement) cease to serve as a director (the “Standstill
Period”), no member of Glenview shall, directly or indirectly, and each member
of Glenview shall cause each Glenview Affiliate not to, directly or indirectly
(it being understood and agreed that the following restrictions shall not apply
to the Glenview Designee’s boardroom discussions conducted solely in such
person’s capacity as a director of the Company):

 

  (i)

(A) solicit proxies or written consents of stockholders or conduct any other
type of referendum (binding or non-binding) with respect to, or from the

 

4



--------------------------------------------------------------------------------

  holders of, the Voting Securities (as defined herein), or become a
“participant” (as such term is defined in Instruction 3 to Item 4 of Schedule
14A promulgated under the Exchange Act) in or assist any Third Party (as defined
herein) in any “solicitation” of any proxy, consent or other authority (as such
terms are defined under the Exchange Act) to vote any shares of the Voting
Securities (other than such encouragement, advice or influence that is
consistent with Company management’s recommendation in connection with such
matter) or (B) control or exert influence over or seek to control or exert
influence over the voting of any Voting Securities as to which a Third Party
that is a counterparty to any Net Long Position of Glenview possesses power to
vote or direct the voting (other than such control or influence that is
consistent with Company management’s recommendation in connection with such
matter);

 

  (ii) encourage, advise or influence any other person or assist any Third Party
in so encouraging, assisting or influencing any person with respect to the
giving or withholding of any proxy, consent or other authority to vote or in
conducting any type of referendum (other than such encouragement, advice or
influence that is consistent with Company management’s recommendation in
connection with such matter);

 

  (iii) form or join in a partnership, limited partnership, syndicate or other
group, including, but not limited to, a “group” as defined under Section 13(d)
of the Exchange Act, with respect to the Voting Securities (including any Net
Long Position), or otherwise support or participate in any effort by a Third
Party with respect to the matters set forth herein;

 

  (iv) present at any annual meeting or any special meeting of the Company’s
stockholders or through action by written consent any proposal for consideration
for action by stockholders or seek the removal of any member of the Board or
(except as explicitly permitted by this Agreement with respect to a Replacement)
propose any nominee for election to the Board or seek representation on the
Board;

 

  (v) sell, offer or agree to sell directly or indirectly, through swap,
hedging, derivative transactions or otherwise, the securities of the Company or
any rights decoupled from the underlying securities held by Glenview to any
person or entity not a party to this agreement (a “Third Party”) that would to
Glenview’s knowledge result in such Third Party, together with its Affiliates,
owning, controlling or otherwise having any beneficial or other ownership
interest in the aggregate of 5% or more of the shares of Common Stock
outstanding at such time or would increase the beneficial or other ownership
interest of any Third Party who, together with its Affiliates, has a beneficial
or other ownership interest in the aggregate of 5% or more of the shares of
Common Stock outstanding at such time, except in each case in a transaction
approved by the Board (it being understood and agreed that Glenview shall have
no obligation to investigate or inquire as to the shareholdings of any
counterparty to open market or underwritten sales by Glenview or sales through
“bought deals”);

 

5



--------------------------------------------------------------------------------

  (vi) grant any proxy, consent or other authority to vote with respect to any
matters (other than to the named proxies included in the Company’s proxy card
for any annual meeting or special meeting of stockholders) or deposit any Voting
Securities of the Company in a voting trust or subject them to a voting
agreement or other arrangement of similar effect with respect to any annual or
special meeting except as provided in Section 2(b) below, or action by written
consent (excluding customary brokerage accounts, margin accounts, prime
brokerage accounts and the like);

 

  (vii) make any request for shareholders list materials or other books and
records of the Company under Section 78.257 of the Nevada Revised Statutes or
otherwise;

 

  (viii) institute, solicit, assist or join, as a party, any litigation,
arbitration or other proceeding (each a “Proceeding”) against or involving the
Company or any of its current or former directors or officers (including
derivative actions), it being understood that nothing in this Agreement shall
prohibit Glenview from (i) making any claim as a shareholder in connection with
any class action Proceeding brought by a named plaintiff other than Glenview or
(ii) initiating any Proceeding in connection with enforcing the terms of this
Agreement;

 

  (ix) without the prior approval of the Board, separately or in conjunction
with any other person or entity in which it is or proposes to be either a
principal, partner or financing source or is acting or proposes to act as broker
or agent for compensation, propose (publicly, privately or to the Company) or
participate in, effect or seek to effect, any tender offer or exchange offer,
merger, acquisition, reorganization, restructuring, recapitalization,
extraordinary dividend, significant share repurchase, or any similar transaction
or other business combination involving the Company or any of its subsidiaries
or its or their securities or a material amount of the assets or businesses of
the Company, any of the Company’s Affiliates, or any subsidiary, business,
venture or division of the foregoing, or encourage, initiate or support any
other Third Party in any such activity;

 

  (x) purchase or cause to be purchased or otherwise acquire or agree to acquire
Beneficial Ownership of any Voting Securities, if in any such case, immediately
after the taking of such action, Glenview would, in the aggregate, collectively
beneficially own an amount that would exceed 25% of the then outstanding shares
of Common Stock; provided that all Voting Securities Beneficially Owned by
Glenview in excess of 20% of the outstanding shares of Common Stock shall be
voted in the same proportion of “for”, “against” and “abstain” votes as the
other shareholders of the Company vote in the aggregate on any matter properly
brought before the shareholders of the Company (after excluding the votes of
Glenview);

 

6



--------------------------------------------------------------------------------

  (xi) take any action, alone or with a Third Party, in support of or make any
proposal or request, other than through the Glenview Designees, that constitutes
(A) controlling, changing or influencing the Board or management of the Company,
including any plans or proposals to change the number of directors or to fill
any vacancies on the Board, (B) any material change in the capitalization, share
repurchase programs and practices, capital allocation programs and practices or
dividend policy of the Company, (C) any other material change in the Company’s
management, business or corporate structure or (D) seeking to have the Company
waive or make amendments or modifications to the Company’s certificate of
incorporation or bylaws;

 

  (xii) enter into any discussions, negotiations, arrangements or understandings
with any Third Party with respect to the matters set forth in this Section 2(a);

 

  (xiii) request, directly or indirectly, any amendment or waiver of the
foregoing in a manner that would reasonably likely require public disclosure by
Glenview or the Company; or

 

  (xiv) contest the validity of, or publicly request any waiver of, the
obligations set forth in this Section 2(a).

 

  (b)

Until the end of the Standstill Period, Glenview and the Glenview Affiliates
shall cause all Voting Securities owned by them directly or indirectly, whether
owned of record or Beneficially Owned, as of the record date for any annual or
special meeting of stockholders or in connection with any solicitation of
shareholder action by written consent (each a “Shareholders Meeting”) within the
Standstill Period, in each case that are entitled to vote at any such
Shareholders Meeting, to be present for quorum purposes and to be voted, at all
such Shareholders Meetings or at any adjournments or postponements thereof,
(i) for all directors nominated by the Board for election at such Shareholders
Meeting and (ii) in accordance with the recommendation of the Board on any other
proposals or other business that comes before any Shareholder Meeting, including
with respect to the 2016 Annual Meeting and the 2017 Annual Meeting (other than
any proposals that require shareholder approval relating to mergers,
acquisitions or other business combinations or extraordinary transactions, or
the issuance of Company equity securities in connection with any such
transaction). Notwithstanding anything to the contrary contained herein, at the
2017 Annual Meeting, and at all annual or special meetings of shareholders of
the Company (or any solicitation of shareholder action by written consent)
thereafter during the Standstill Period, all of the Voting Securities
Beneficially Owned by Glenview as of the record date for the 2017 Annual Meeting
(or such annual or special meetings thereafter or any solicitation of
shareholder action by written consent) shall be voted in the same proportion of

 

7



--------------------------------------------------------------------------------

  “for”, “against” and “abstain” votes as the other shareholders of the Company
vote in the aggregate on each of the matters properly brought before the
Shareholders Meeting, including the election of directors (other than with
respect to proposals that require shareholder approval relating to mergers,
acquisitions or other business combinations or extraordinary transactions, or
the issuance of Company equity securities in connection with any such
transaction). In addition, (x) so long as Mr. Ripperger serves on the Board, the
9,000 shares of Common Stock owned by Mr. Ripperger as of the date hereof shall
not be subject to the obligations contained in this Section 2(b).

 

3. Public Announcements. Promptly following the execution of this Agreement, the
Company and Glenview shall announce this Agreement by means of a jointly issued,
mutually agreeable press release in the form attached hereto as Exhibit C (the
“Press Release”). During the Standstill Period, neither the Company nor Glenview
nor any Glenview Affiliate shall make or cause to be made any public
announcement or statement that is inconsistent with or contrary to the
statements made in the Press Release, except as required by law or legal process
or the rules of any stock exchange or with the prior written consent of the
other party. The Company acknowledges that Glenview intends to file this
Agreement and the agreed-upon Press Release as an exhibit to its Schedule 13G
pursuant to an amendment (which shall convert such Schedule 13G to a Schedule
13D) that the Company shall have the opportunity to review in advance. During
the Standstill Period, the Company shall have an opportunity to review in
advance any Schedule 13D filing made by Glenview or any Glenview Affiliate with
respect to this Agreement or the matters addressed herein. Glenview acknowledges
and agrees that the Company intends to file this Agreement and file or furnish
the Press Release with the SEC as exhibits to a Current Report on Form 8-K and
to file (or incorporate by reference) this Agreement as an exhibit to future
filings with the SEC.

 

4. Confidentiality Agreement. The Company hereby agrees that: (i) the Glenview
Designees are permitted to and may provide confidential information to certain
officers, employees and legal, tax and accounting advisors of Glenview that are
involved in advising Glenview regarding its investment in the Company subject to
and solely in accordance with the terms of the confidentiality agreement in the
form attached hereto as Exhibit D (the “Confidentiality Agreement”) (which
Glenview agrees to execute and deliver to the Company simultaneously with
Glenview’s execution and delivery of this Agreement and cause the Glenview
Designees and such officers, employees, and legal, tax and accounting advisors
of Glenview to abide by) and (ii) the Company will execute and deliver the
Confidentiality Agreement to Glenview substantially contemporaneously with
execution and delivery thereof by the other signatories thereto.

 

5.

Non-Disparagement. During the Standstill Period, Glenview and the Company agree
to not make, or cause to be made (whether directly or indirectly through any
Affiliate), any public statement or announcement that relates to and constitutes
an ad hominem attack on, or relates to and otherwise disparages, the other party
or their respective business, operations or financial performance, officers or
directors or any person who has served as an officer or director of either party
in the past, or who serves as an officer, director or agent of either party
(a) in any document or report filed with or furnished to the SEC or any

 

8



--------------------------------------------------------------------------------

  other governmental agency, (b) in any press release or other publicly
available format or (c) to any journalist or member of the media (including
without limitation, in a television, radio, internet, newspaper or magazine
interview).

 

6. Representations and Warranties of All Parties. Each of the parties represents
and warrants to the other party that: (a) such party has all requisite company
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder; (b) this Agreement has been duly and validly authorized,
executed and delivered by it and is a valid and binding obligation of such
party, enforceable against such party in accordance with its terms; and (c) this
Agreement will not result in a violation of any terms or conditions of any
agreements to which such person is a party or by which such party may otherwise
be bound or of any law, rule, license, regulation, judgment, order or decree
governing or affecting such party.

 

7. Representations and Warranties of Glenview. Each member of Glenview jointly
represents and warrants that, as of the date of this Agreement, (a) Glenview,
together with all of the Glenview Affiliates, collectively Beneficially Own, an
aggregate of 17,890,230 shares of Common Stock; (b) except for such ownership,
no member of Glenview, individually or in the aggregate with all other members
of Glenview and the Glenview Affiliates, has any other Beneficial Ownership of,
and/or economic exposure to, any Voting Securities, including through any
derivative transaction described in the definition of “Beneficial Ownership”
above; (c) Glenview, collectively with the Glenview Affiliates, have a Net Long
Position of 17,890,230 shares of Common Stock; and (d) Glenview has not provided
or agreed to provide, and will not provide, any compensation in cash or
otherwise to any Glenview Designee, solely in his capacity as a director or
director nominee of the Company in connection with such Glenview Designee’s
nomination and appointment to, or service on, the Board.

 

8. Net Operating Losses. Glenview hereby covenants and agrees that during the
Standstill Period it will use reasonable best efforts to not take any action,
including rebalancing trades among Affiliates of Glenview, that results in any
of Glenview’s investment funds that own (a) less than a 5% interest in the
Company’s Voting Securities as of the date hereof acquiring a greater than 5%
interest in the Company’s Voting Securities after the date hereof or (b) greater
than a 5% interest in the Company’s Voting Securities as of the date hereof
acquiring additional Voting Securities after the date hereof, which action
(i) was not proposed in writing to the Board by Glenview at least ten business
days in advance of such action being effected or (ii) was disapproved by either
the Board or a committee of the Board of which a Glenview Designee is a member,
as evidenced by written notice delivered to Glenview prior to the end of such
ten business day period.

 

9. Certain Defined Terms. For purposes of this Agreement:

 

  (a) The term “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated by the SEC under the Exchange Act.

 

  (b)

“Beneficial Ownership” of “Voting Securities” means ownership of: (i) Voting
Securities, (ii) rights or options to own or acquire any Voting Securities
(whether

 

9



--------------------------------------------------------------------------------

  such right or option is exercisable immediately or only after the passage of
time or upon the satisfaction of one or more conditions (whether or not within
the control of such person), compliance with regulatory requirements or
otherwise) and (iii) any other economic exposure to Voting Securities, including
through any derivative transaction that gives any such person or any of such
person’s controlled Affiliates the economic equivalent of ownership of an amount
of Voting Securities due to the fact that the value of the derivative is
explicitly determined by reference to the price or value of Voting Securities,
or which provides such person or any of such person’s controlled Affiliates an
opportunity, directly or indirectly, to profit, or to share in any profit,
derived from any increase in the value of Voting Securities, in any case without
regard to whether (x) such derivative conveys any voting rights in Voting
Securities to such person or any of such person’s Affiliates, (y) the derivative
is required to be, or capable of being, settled through delivery of Voting
Securities, or (z) such person or any of such person’s Affiliates may have
entered into other transactions that hedge the economic effect of such
Beneficial Ownership of Voting Securities.

 

  (c) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

  (d) “Net Long Position” shall mean: such person’s net long position as defined
in Rule 14e-4 under the Exchange Act mutatis mutandis in respect of the Voting
Securities.

 

  (e) The terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability or
unlimited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature.

 

  (f) “SEC” shall mean the Securities and Exchange Commission.

 

  (g) “Voting Securities” shall mean the Common Stock, and any other securities
of the Company entitled to vote in the election of directors, or securities
convertible into, or exercisable or exchangeable for Common Stock or other
securities, whether or not subject to the passage of time or other
contingencies.

 

10.

Miscellaneous. The parties hereto recognize and agree that if for any reason any
of the provisions of this Agreement are not performed in accordance with their
specific terms or are otherwise breached, immediate and irreparable harm or
injury would be caused for which money damages would not be an adequate remedy.
Accordingly, each party agrees that in addition to other remedies the other
party shall be entitled to at law or equity, the other party shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement exclusively in
any federal or state court of competent jurisdiction in the Borough of Manhattan
of the City of New York. In the event that any action shall be brought in equity
to enforce the provisions of this Agreement, no party shall allege, and each
party hereby waives the defense, that there is an adequate remedy at law. This
Agreement shall be construed in accordance with, and this Agreement and all
disputes hereunder shall be governed by, the laws of the State of New York,
without regard to any conflicts of law

 

10



--------------------------------------------------------------------------------

  provision which would require the application of the law of any other
jurisdiction. By its execution and delivery of this Agreement, each of the
parties hereto hereby irrevocably and unconditionally agrees for itself that any
legal action, suit or proceeding with respect to any matter under or arising out
of or in connection with this Agreement or for recognition or enforcement of any
judgment in any such action, suit or proceeding may be brought, on a
non-exclusive basis, in any federal or state court of competent jurisdiction in
the Borough of Manhattan of the City of New York. By execution and delivery of
this Agreement, each of the parties hereto irrevocably accepts and submits
itself to the non-exclusive jurisdiction of any such court, generally and
unconditionally, with respect to any such action, suit or proceeding and waives
any defense of forum non conveniens or based upon venue if such action, suit or
proceeding is brought in accordance with this provision.

 

11. No Waiver. Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 

12. Entire Agreement. This Agreement and the Confidentiality Agreement contain
the entire understanding of the parties with respect to the subject matter
hereof and may be amended only by an agreement in writing executed by the
parties hereto.

 

13. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
email, when email is sent to the email address set forth below and the
appropriate confirmation is received or (b) if given by any other means, when
actually received during normal business hours at the address specified in this
subsection:

if to the Company:

Tenet Healthcare Corporation

1445 Ross Avenue, Suite 1400

Dallas, Texas 75202

Attention:    Audrey Andrews, General Counsel Email:   
Audrey.Andrews@tenethealth.com

With a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, New York 10166

Attention:    Dennis J. Friedman    Barbara L. Becker Email:   
DFriedman@gibsondunn.com    BBecker@gibsondunn.com

 

11



--------------------------------------------------------------------------------

if to Glenview:

Glenview Capital Management, LLC

767 Fifth Avenue, 44th Floor

New York, New York 10153

Attention:    Mark Horowitz, President Email:    mark@glenviewcapital.com

With a copy (which shall not constitute notice) to:

Sidley Austin LLP

787 Seventh Avenue

New York, New York 10019

Attention:    Scott Freeman Email:    sfreeman@sidley.com

 

14. Severability. If at any time subsequent to the date hereof, any provision of
this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.

 

15. Counterparts. This Agreement may be executed in two or more counterparts
which together shall constitute a single agreement.

 

16. Successors and Assigns. This Agreement shall not be assignable by any of the
parties to this Agreement. This Agreement, however, shall be binding on
successors of the parties hereto.

 

17. No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and is not enforceable by any other persons.

 

18. Fees and Expenses. Neither the Company, on the one hand, nor Glenview, on
the other hand, will be responsible for any fees or expenses of the other in
connection with this Agreement; provided, however, that within ten business days
of the date hereof, the Company shall reimburse Glenview, in cash by wire
transfer of immediately available funds to an account of Glenview previously
specified by Glenview, for all reasonable and documented out-of-pocket costs,
fees and expenses incurred by Glenview in connection with Glenview’s
negotiation, execution and performance of this Agreement; provided that (x) such
costs, fees and expenses to be reimbursed pursuant to this Section 18 shall not,
in the aggregate, exceed $300,000 and (y) Glenview shall not be required to
provide to the Company any documentation, such as certain details of invoices
for legal services, the provision of which could result in a waiver of the
attorney-client privilege.

 

19.

Interpretation and Construction. Each of the parties hereto acknowledges that it
has been represented by counsel of its choice throughout all negotiations that
have preceded the execution of this Agreement, and that it has executed the same
with the advice of said independent counsel. Each party and its counsel
cooperated and participated in the

 

12



--------------------------------------------------------------------------------

  drafting and preparation of this Agreement and the documents referred to
herein, and any and all drafts relating thereto exchanged among the parties
shall be deemed the work product of all of the parties and may not be construed
against any party by reason of its drafting or preparation. Accordingly, any
rule of law or any legal decision that would require interpretation of any
ambiguities in this Agreement against any party that drafted or prepared it is
of no application and is hereby expressly waived by each of the parties hereto,
and any controversy over interpretations of this Agreement shall be decided
without regards to events of drafting or preparation. The section headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. The term “including”
shall be deemed to mean “including without limitation” in all instances.

[Signature Pages Follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

TENET HEALTHCARE CORPORATION By:  

/s/ Audrey Andrews

Name:   Audrey T. Andrews Title   Senior Vice President and General Counsel

 

GLENVIEW CAPITAL MANAGEMENT, LLC, on behalf of itself and as investment manager
to the Glenview Funds listed on Schedule A hereto By:  

/s/ Mark Horowitz

Name:   Mark Horowitz Title   President



--------------------------------------------------------------------------------

SCHEDULE A

 

 

Investment Manager

 

  1. Glenview Capital Management, LLC, a Delaware limited liability company

Glenview Funds

 

  1. Glenview Capital Partners, L.P., a Delaware limited partnership

 

  2. Glenview Capital Master Fund, Ltd., a Cayman Islands exempted company

 

  3. Glenview Institutional Partners, L.P., a Delaware limited partnership

 

  4. Glenview Offshore Opportunity Master Fund, Ltd., a Cayman Islands exempted
company

 

  5. Glenview Capital Opportunity Fund, L.P., a Delaware limited partnership



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOMINEE LETTER

[Date]

Attention: Board of Directors

Tenet Healthcare Corporation

1445 Ross Avenue, Suite 1400

Dallas, TX 75202

 

  Re: Consent

Ladies and Gentlemen:

This letter is delivered pursuant to Section 1(a) or Section 1(f) of the Support
Agreement, dated as of January 18, 2016 (the “Agreement”), by and among Tenet
Healthcare Corporation and Glenview (as defined therein). Capitalized terms used
herein but not defined shall have the meaning set forth in the Agreement.

In connection with the Agreement, I hereby consent to (a) serve as a director of
the Company effective [DATE], (b) if nominated by the Company, be named as a
nominee for the position of director of the Company in the Company’s proxy
statement for the 2016 Annual Meeting and (c) serve as a director if I am so
elected at the 2016 Annual Meeting. I also agree that, after the date hereof, I
will provide to the Company, as requested by the Company from time to time, such
information as the Company is entitled to reasonably receive from other members
of the Board and as is required to be disclosed in proxy statements or other
reports or filings under applicable law or securities exchange listing
requirements.

At all times while serving as a member of the Board, I agree to comply with all
policies, procedures, processes, codes, rules, standards and guidelines
applicable to Board members, including the Company’s Standards of Conduct,
securities trading policies, anti-hedging policies, Regulation FD-related
policies, director confidentiality policies and corporate governance guidelines,
in each case that have been identified to me, and preserve the confidentiality
of the Company’s business and information, including discussions or matters
considered in meetings of the Board or Board committees. I acknowledge and agree
that the foregoing obligations are in addition to the fiduciary and common law
duties of any director of a Nevada corporation.

 

Sincerely,

 

Name:



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF IRREVOCABLE RESIGNATION

[Date]

Attention: Board of Directors

Tenet Healthcare Corporation

1445 Ross Avenue, Suite 1400

Dallas, TX 75202

 

  Re: Resignation

Ladies and Gentlemen:

This irrevocable resignation is delivered pursuant to Section 1(a) or 1(g) of
the Support Agreement, dated as of January 18, 2016 (the “Agreement”), by and
among Tenet Healthcare Corporation and Glenview (as defined therein).
Capitalized terms used herein but not defined shall have the meaning set forth
in the Agreement. Effective only upon, and subject to, (1) such time as
Glenview, together with all of the Glenview Affiliates, ceases collectively to
“beneficially own” (as defined in Rule 13d-3 under the Exchange Act) an
aggregate Net Long Position equal to at least 10% of the Common Stock
outstanding, or (2) Glenview or any Glenview Affiliate breaches in any material
respect any of the terms of the Agreement and (i) if such breach is curable,
fails to cure such breach within ten business days following the receipt of
written notice thereof from the Company specifying such breach or (ii) if such
breach is not curable, immediately upon the receipt of written notice thereof
from the Company specifying such breach, I hereby resign from my position as a
director of the Company and from any and all committees of the Board on which I
serve.

This resignation may not be withdrawn by me at any time during which it is
effective.

 

Sincerely,

 

Name:



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF IRREVOCABLE RESIGNATION

[Date]

Attention: Board of Directors

Tenet Healthcare Corporation

1445 Ross Avenue, Suite 1400

Dallas, TX 75202

 

  Re: Resignation

Ladies and Gentlemen:

This irrevocable resignation is delivered pursuant to Section 1(a) or 1(g) of
the Support Agreement, dated as of January 18, 2016 (the “Agreement”), by and
among Tenet Healthcare Corporation and Glenview (as defined therein).
Capitalized terms used herein but not defined shall have the meaning set forth
in the Agreement. Effective only upon, and subject to, (1) such time as
Glenview, together with all of the Glenview Affiliates, ceases collectively to
“beneficially own” (as defined in Rule 13d-3 under the Exchange Act) an
aggregate Net Long Position equal to at least 5% of the Common Stock
outstanding, or (2) Glenview or any Glenview Affiliate breaches in any material
respect any of the terms of the Agreement and (i) if such breach is curable,
fails to cure such breach within ten business days following the receipt of
written notice thereof from the Company specifying such breach or (ii) if such
breach is not curable, immediately upon the receipt of written notice thereof
from the Company specifying such breach, I hereby resign from my position as a
director of the Company and from any and all committees of the Board on which I
serve.

This resignation may not be withdrawn by me at any time during which it is
effective.

 

Sincerely,

 

Name:



--------------------------------------------------------------------------------

EXHIBIT C

[PRESS RELEASE]

 

LOGO [g104336logo.jpg]    NEWS RELEASE

Tenet Board Adds Two New Independent Directors

Addition of Randy Simpson and Matt Ripperger from Glenview Capital Expands Board
to 12 Members

DALLAS – January 19, 2016 – The board of directors of Tenet Healthcare
Corporation (NYSE: THC) has appointed Randolph C. Simpson and Matthew J.
Ripperger, partners and co-heads of healthcare for Glenview Capital Management
(“Glenview”), as new independent directors effective immediately. Both new
directors will be included in the Company’s slate of nominees for election to
the board at Tenet’s 2016 Annual Meeting of Shareholders.

“We are pleased to add the expertise of Mr. Simpson and Mr. Ripperger to our
board as we work to create long-term value for all of our shareholders,” said
Trevor Fetter, chairman and CEO of Tenet. “Glenview has been a substantial
investor in our company for nearly four years and we have appreciated their
collaborative approach and constructive input. We look forward to the insights
and contributions that Randy and Matt will bring to the board.”

Prior to joining Glenview in 2005, Mr. Simpson was an equity research analyst at
Goldman Sachs and previously worked in the mergers and acquisitions group at
Credit Suisse First Boston. He holds an MBA in finance and accounting from the
University of Chicago and a JD from the Georgetown University Law Center.
Mr. Ripperger joined Glenview in 2008 after serving as a managing director at
Citigroup focused on healthcare facilities and providers. Previously,
Mr. Ripperger was a vice president at J.P. Morgan, where he researched small and
mid-cap healthcare service companies. He earned his BA from Columbia University.

“Glenview believes in investing both our financial capital and our human capital
in strong businesses competing in vital industries, with attractive cash flow
dynamics and long-term growth prospects,” said Larry Robbins, founder and CEO of
Glenview. “As a four-year shareholder of Tenet and as its largest investor, we
felt a responsibility to join

 

1



--------------------------------------------------------------------------------

together with all current board members of Tenet to ensure that Tenet’s
extraordinary efforts in building a network of facilities that bring quality and
cost containment to today’s healthcare system both perpetuates and translates
into driving extraordinary shareholder value for all of Tenet’s owners. We
appreciate Tenet welcoming two of Glenview’s partners to the board and look
forward to commencing their deep and active engagement.”

In conjunction with the appointments, Tenet and Glenview have entered into an
agreement that extends through the completion of the Company’s 2017 annual
meeting of shareholders. The agreement includes the option for Glenview to
propose two additional candidates, independent of both Tenet and Glenview and
subject to the approval of Tenet’s board, for appointment as directors. These
appointments, if made, would be effective January 31, 2017. The agreement will
be filed by the Company as an exhibit to a Form 8-K with the Securities and
Exchange Commission.

Tenet’s board now consists of 12 directors, with 11 directors who are
independent of Tenet. The members of the board include: Tenet chairman and CEO
Trevor Fetter; lead independent director Edward A. Kangas, former chairman and
CEO of Deloitte Touche Tohmatsu; Brenda J. Gaines, former president and CEO of
Diners Club North America; Karen M. Garrison, former president of Pitney Bowes
Business Services; J. Robert Kerrey, managing director of Allen & Company and
former United States Senator; Freda C. Lewis-Hall, M.D., executive vice
president and chief medical officer of Pfizer Inc.; Richard R. Pettingill,
former president and CEO of Allina Hospitals and Clinics; Matthew J. Ripperger,
partner and co-head of healthcare of Glenview Capital Management; Ronald A.
Rittenmeyer, former chairman, president and CEO of Electronic Data Systems
Corporation; Tammy Romo, executive vice president and chief financial officer of
Southwest Airlines Co.; Randolph C. Simpson, partner and co-head of healthcare
of Glenview Capital Management; and James A. Unruh, former chairman, president
and CEO of Unisys Corporation.

About Tenet Healthcare

Tenet Healthcare Corporation is a diversified healthcare services company with
more than 130,000 employees united around a common mission: to help people live
happier, healthier lives. Through its subsidiaries, partnerships and joint
ventures, including United Surgical Partners International (USPI), the company
operates 84 general acute care hospitals, 20 short-stay surgical hospitals and
over 470 outpatient centers in the United States, as well as nine facilities in
the United Kingdom. Tenet’s Conifer Health Solutions subsidiary provides
technology-enabled performance improvement and health management solutions to
hospitals, health systems, integrated delivery networks (IDN), physician groups,
self-insured organizations and health plans. For more information, please visit
www.tenethealth.com.

The terms “THC”, “Tenet Healthcare Corporation”, “the company”, “we”, “us” or
“our” refer to Tenet Healthcare Corporation or one or more of its subsidiaries
or affiliates as applicable.

 

2



--------------------------------------------------------------------------------

About Glenview Capital Management

Glenview Capital Management, founded in 2000 by Larry Robbins, is a privately
held investment management firm. Headquartered in New York with 90 employees,
Glenview manages greater than $10B across its investment products.

###

CONTACTS

 

For Tenet Healthcare:

 

Investor Relations:

Brendan Strong, 469-893-2387

investorrelations@tenethealth.com

 

Media

Charles Nicolas, 469-893-2640

mediarelations@tenethealth.com

 

For Glenview Capital Management:

 

Scott Tagliarino/Taylor Ingraham,

203-992-1230

ASC Advisors LLC

 

3



--------------------------------------------------------------------------------

EXHIBIT D

[CONFIDENTIALITY AGREEMENT]

Tenet Healthcare Corporation

1445 Ross Avenue, Suite 1400

Dallas, Texas 75202

January 18, 2016

 

To: Each of the entities listed on Schedule A hereto (“Glenview” or “you”)

Ladies and Gentlemen:

This letter agreement shall become effective upon the appointment of the
Glenview Designees to the Board of Directors (the “Board”) of Tenet Healthcare
Corporation (the “Company”). Capitalized terms used but not otherwise defined
herein shall have the meanings given to such terms in the Support Agreement (the
“Support Agreement”), dated as of January 18, 2016, among the Company and
Glenview. The Company understands and agrees that, subject to the terms of, and
in accordance with, this letter agreement, each of the Glenview Designees may,
if and to the extent he or she desires to do so (and subject to his or her
fiduciary duties), confidentially disclose information he or she obtains while
serving as a member of the Board to you and the Specified Glenview Personnel (as
hereinafter defined), and may discuss such information with such persons,
subject to the terms and conditions of this Agreement. As a result, you may
receive certain non-public information regarding the Company. You acknowledge
that this information is proprietary to the Company and may include trade
secrets or other business information the disclosure of which could harm the
Company. In consideration for, and as a condition of, the information being
furnished to you and, subject to the restrictions in paragraph 2, you and any
employee of a member of Glenview that is involved in monitoring the Company
investment (collectively, the “Specified Glenview Personnel”) agree to treat any
and all information concerning or relating to the Company or any of its
subsidiaries or affiliates that is furnished to you, the Specified Glenview
Personnel or any Glenview legal, tax or accounting advisor involved in advising
Glenview regarding its investment in the Company (the “Advisors”) (regardless of
the manner in which it is furnished, including in written or electronic format
or orally, gathered by visual inspection or otherwise) by any Glenview Designee,
or by or on behalf of the Company or any Company Representatives (as defined
below), together with any notes, analyses, reports, models, compilations,
studies, interpretations, documents, records or extracts thereof containing,
referring, relating to, based upon or derived from such information, in whole or
in part (collectively, “Evaluation Material”), in accordance with the provisions
of this letter agreement, and to take or abstain from taking the other actions
hereinafter set forth.

1. The term “Evaluation Material” does not include information that (i) is or
has become generally available to the public other than as a result of a direct
or indirect disclosure by

 

4



--------------------------------------------------------------------------------

you or the Specified Glenview Personnel, (ii) was within your or any of the
Specified Glenview Personnel’s possession on a non-confidential basis prior to
its being furnished to you by any Glenview Designee, or by or on behalf of the
Company or its agents, representatives, attorneys, advisors, directors, officers
or employees (collectively, the “Company Representatives”) or (iii) is received
from a source other than any Glenview Designee, the Company or any of the
Company Representatives; provided, that in the case of (ii) or (iii) above, the
source of such information after the date hereof, was not believed by you, after
reasonable inquiry of the disclosing person, to be bound by a confidentiality
agreement with or other contractual, legal or fiduciary obligation of
confidentiality to the Company or any other person with respect to such
information at the time the information was disclosed to you.

2. You and the Specified Glenview Personnel and Advisors will, and you will
cause the Specified Glenview Personnel and any Advisors to, (a) keep the
Evaluation Material strictly confidential and (b) not disclose any of the
Evaluation Material in any manner whatsoever without the prior written consent
of the Company; provided, however, that you may privately disclose any of such
information to the Specified Glenview Personnel (i) who need to know such
information for the sole purpose of advising you on your investment in the
Company and (ii) who are informed by you of the confidential nature of such
information and agree to abide for the benefit of the Company by the terms
hereof; provided, further, that you will be responsible for any violation of
this letter agreement by the Specified Glenview Personnel and any Advisors as if
they were parties hereto. It is understood and agreed that no Glenview Designee
shall disclose to you or the Specified Glenview Personnel or Advisors any Legal
Advice (as defined below) that may be included in the Evaluation Material.
“Legal Advice” as used herein shall be limited to the advice provided by legal
counsel.

3. In the event that you or any of the Specified Glenview Personnel or Advisors
are required by applicable subpoena, legal process or other legal requirement or
are requested by any governmental authority to disclose any of the Evaluation
Material, you will promptly notify (except where such notice would be legally
prohibited) the Company in writing by electronic mail and certified mail so that
the Company may seek a protective order or other appropriate remedy (and if the
Company seeks such an order, you will provide such cooperation as the Company
shall reasonably request), at its cost and expense. Nothing herein shall be
deemed to prevent you or the Specified Glenview Personnel or Advisors, as the
case may be, from honoring a subpoena, legal process or other legal requirement
or request by such governmental authority that requires or requests discovery,
disclosure or production of the Evaluation Material if (a) you produce or
disclose only that portion of the Evaluation Material which your outside legal
counsel of national standing advises you in writing is legally required or so
requested to be so produced or disclosed and you inform the recipient of such
Evaluation Material of the existence of this letter agreement and the
confidential nature of such Evaluation Material; or (b) the Company consents in
writing to having the Evaluation Material produced or disclosed pursuant to the
subpoena, legal process or other legal requirement or request. In no event will
you or any of the Specified Glenview Personnel or Advisors oppose action by the
Company to obtain a protective order or other relief to prevent the disclosure
of the Evaluation Material or to obtain reliable assurance that confidential
treatment will be afforded the Evaluation Material. For the avoidance of doubt,
it is understood that there shall be no “legal requirement” requiring you to
disclose any Evaluation Material solely by virtue of the fact that, absent such
disclosure, you would be prohibited from purchasing, selling, or engaging in
derivative or other voluntary transactions with respect to the common stock of
the

 

5



--------------------------------------------------------------------------------

Company or otherwise proposing or making an offer to do any of the foregoing, or
you would be unable to file any proxy materials in compliance with Section 14(a)
of the Exchange Act or the rules promulgated thereunder.

4. You acknowledge that (a) none of the Company or any of the Company
Representatives makes any representation or warranty, express or implied, as to
the accuracy or completeness of any Evaluation Material, and (b) none of the
Company or any of the Company Representatives shall have any liability to you or
to any of the Specified Glenview Personnel or Advisors relating to or resulting
from the use of the Evaluation Material or any errors therein or omissions
therefrom. You and the Specified Glenview Personnel (or anyone acting on your or
their behalf, including the Advisors) shall not directly or indirectly initiate
contact or communication with any executive or employee of the Company other
than the Chief Executive Officer, Chief Financial Officer, investor relations
personnel and General Counsel, and/or such other persons approved in writing by
the foregoing or the Board concerning Evaluation Material, or to seek any
information in connection therewith from any such person other than the
foregoing, without the prior consent of the Company; provided, however, the
restriction in this sentence shall not apply to the Glenview Designee acting
solely in his capacity as a director in accordance with the Support Agreement
and the Company’s governance and other guidelines.

5. All Evaluation Material shall remain the property of the Company. Neither you
nor any of the Specified Glenview Personnel or Advisors shall by virtue of any
disclosure of and/or your use of any Evaluation Material acquire any rights with
respect thereto, all of which rights (including all intellectual property
rights) shall remain exclusively with the Company. At any time after the date on
which no Glenview Designee is a director of the Company, upon the request of the
Company for any reason, you will promptly return to the Company or destroy all
hard copies of the Evaluation Material and use commercially reasonable efforts
to permanently erase or delete all electronic copies of the Evaluation Material
in your or any of the Specified Glenview Personnel’s or Advisor’s possession or
control (and, upon the request of the Company, shall promptly certify to the
Company that such Evaluation Material has been erased or deleted, as the case
may be); provided, however, that you may retain data or electronic records
containing Evaluation Material for legal retention purposes and may retain
electronically archived copies to the extent consistent with your document
retention policies. Notwithstanding the return or erasure or deletion of
Evaluation Material, you and the Specified Glenview Personnel and Advisors will
continue to be bound by the obligations contained herein.

6. You acknowledge, and will advise the Specified Glenview Personnel and
Advisors, that the Evaluation Material may constitute material non-public
information under applicable federal and state securities laws, and that the
United States securities laws prohibit any Person who has received from an
issuer any such material, non-public information from purchasing or selling
securities of such issuer or from communicating such information to any other
Person under circumstances in which it is reasonably foreseeable that such
Person is likely to purchase or sell such securities.

7. You hereby represent and warrant to the Company that (i) you have all
requisite company power and authority to execute and deliver this letter
agreement and to perform your obligations hereunder, (ii) this letter agreement
has been duly authorized, executed and delivered by you, and is a valid and
binding obligation, enforceable against you in accordance with its terms,

 

6



--------------------------------------------------------------------------------

(iii) this letter agreement will not result in a violation of any terms or
conditions of any agreements to which you are a party or by which you may
otherwise be bound or of any law, rule, license, regulation, judgment, order or
decree governing or affecting you, and (iv) your entry into this letter
agreement does not require approval by any owners or holders of any equity or
other interest in you (except as has already been obtained).

8. Any waiver by the Company of a breach of any provision of this letter
agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this letter
agreement. The failure of the Company to insist upon strict adherence to any
term of this letter agreement on one or more occasions shall not be considered a
waiver or deprive the Company of the right thereafter to insist upon strict
adherence to that term or any other term of this letter agreement.

9. You acknowledge and agree that the value of the Evaluation Material to the
Company is unique and substantial, but may be impractical or difficult to assess
in monetary terms. You further acknowledge and agree that in the event of an
actual or threatened violation of this letter agreement, immediate and
irreparable harm or injury would be caused for which money damages would not be
an adequate remedy. Accordingly, you acknowledge and agree that, in addition to
any and all other remedies which may be available to the Company at law or
equity, the Company shall be entitled to an injunction or injunctions to prevent
breaches of this letter agreement and to enforce specifically the terms and
provisions of this letter agreement exclusively in any federal or state court of
competent jurisdiction in the Borough of Manhattan of the City of New York. In
the event that any action shall be brought in equity to enforce the provisions
of this letter agreement, you shall not allege, and you hereby waive the
defense, that there is an adequate remedy at law.

10. This Agreement shall be construed in accordance with, and this Agreement and
all disputes hereunder shall be governed by, the laws of the State of New York,
without regard to any conflicts of law provision which would require the
application of the law of any other jurisdiction. By its execution and delivery
of this Agreement, each of the parties hereto hereby irrevocably and
unconditionally agrees for itself that any legal action, suit or proceeding with
respect to any matter under or arising out of or in connection with this
Agreement or for recognition or enforcement of any judgment in any such action,
suit or proceeding may be brought, on a non-exclusive basis, in any federal or
state court of competent jurisdiction in the Borough of Manhattan of the City of
New York. By execution and delivery of this Agreement, each of the parties
hereto irrevocably accepts and submits itself to the non-exclusive jurisdiction
of any such court, generally and unconditionally, with respect to any such
action, suit or proceeding and waives any defense of forum non conveniens or
based upon venue if such action, suit or proceeding is brought in accordance
with this provision.

11. This letter agreement and the Support Agreement contain the entire
understanding of the parties with respect to the subject matter hereof and
thereof and supersedes all prior or contemporaneous agreements or
understandings, whether written or oral. This letter agreement may be amended
only by an agreement in writing executed by the parties hereto.

13. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and

 

7



--------------------------------------------------------------------------------

shall be deemed validly given, made or served, if (a) given by telecopy and
email, when such telecopy is transmitted to the telecopy number set forth below
and sent to the email address set forth below and the appropriate confirmation
is received or (b) if given by any other means, when actually received during
normal business hours at the address specified in this subsection:

if to the Company:

 

Tenet Healthcare Corporation

1445 Ross Avenue, Suite 1400

Dallas, Texas 75202

Attention:

   Audrey Andrews, General Counsel

Email:

   Audrey.Andrews@tenethealth.com

With a copy (which shall not constitute notice) to:

 

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, New York 10166

Attention:

   Dennis J. Friedman    Barbara L. Becker

Email:

   DFriedman@gibsondunn.com    BBecker@gibsondunn.com

if to Glenview:

 

Glenview Capital Management, LLC

767 Fifth Avenue, 44th Floor

New York, New York 10153

Attention:

   Mark Horowitz

Email:

   mark@glenviewcapital.com

With a copy (which shall not constitute notice) to:

 

Sidley Austin LLP

787 Seventh Avenue

New York, New York 10019

Attention:

   Scott Freeman

Email:

   sfreeman@sidley.com

14. If at any time subsequent to the date hereof, any provision of this letter
agreement shall be held by any court of competent jurisdiction to be illegal,
void or unenforceable, such provision shall be of no force and effect, but the
illegality or unenforceability of such provision shall have no effect upon the
legality or enforceability of any other provision of this letter agreement.

15. This letter agreement may be executed (including by facsimile or PDF) in two
or more counterparts which together shall constitute a single agreement.

 

8



--------------------------------------------------------------------------------

16. This letter agreement and the rights and obligations herein may not be
assigned or otherwise transferred, in whole or in part, by you without the
express written consent of the Company. This letter agreement, however, shall be
binding on successors of the parties hereto.

17. Glenview shall cause any Replacement for a Glenview Designee that is
appointed to the Board pursuant to Section 1(f) of the Support Agreement to
execute a copy of this letter agreement.

18. This letter agreement and the obligations contained herein shall expire
eighteen (18) months from the date on which a Glenview Designee no longer serves
as a director of the Company.

19. No licenses or rights under any patent, copyright, trademark, or trade
secret are granted or are to be implied by this letter agreement.

20. Each of the parties hereto acknowledges that it has been represented by
counsel of its choice throughout all negotiations that have preceded the
execution of this letter agreement, and that it has executed the same with the
advice of said counsel. Each party and its counsel cooperated and participated
in the drafting and preparation of this agreement and the documents referred to
herein, and any and all drafts relating thereto exchanged among the parties
shall be deemed the work product of all of the parties and may not be construed
against any party by reason of its drafting or preparation. Accordingly, any
rule of law or any legal decision that would require interpretation of any
ambiguities in this agreement against any party that drafted or prepared it is
of no application and is hereby expressly waived by each of the parties hereto,
and any controversy over interpretations of this agreement shall be decided
without regards to events of drafting or preparation. The term “including” shall
in all instances be deemed to mean “including without limitation.”

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

Please confirm your agreement with the foregoing by signing and returning one
copy of this letter agreement to the undersigned, whereupon this letter
agreement shall become a binding agreement between you and the Company.

 

Very truly yours, TENET HEALTHCARE CORPORATION By:  

 

Name:   Title:  

[Signature Page to the Confidentiality Agreement]



--------------------------------------------------------------------------------

Accepted and agreed as of the date first written above:

 

GLENVIEW CAPITAL MANAGEMENT, LLC, on behalf of itself and as investment manager
of the Glenview Funds listed on Schedule A hereto By:  

 

Name:   Mark Horowitz Title   President

[Signature Page to the Confidentiality Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

Glenview Investment Manager

 

  1. Glenview Capital Management, LLC, a Delaware limited liability company

Glenview Funds

 

  1. Glenview Capital Partners, L.P., a Delaware limited partnership

 

  2. Glenview Capital Master Fund, Ltd., a Cayman Islands exempted company

 

  3. Glenview Institutional Partners, L.P., a Delaware limited partnership

 

  4. Glenview Offshore Opportunity Master Fund, Ltd., a Cayman Islands exempted
company

 

  5. Glenview Capital Opportunity Fund, L.P., a Delaware limited partnership